
	

114 HR 2684 IH: Alabama-Coushatta Tribe of Texas Equal and Fair Opportunity Settlement Act
U.S. House of Representatives
2015-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2684
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2015
			Mr. Young of Alaska (for himself, Mr. Babin, Mr. Gene Green of Texas, Mr. LaMalfa, Mr. Barton, Mr. Lowenthal, Mr. Grijalva, Mr. Cook, Mr. Denham, Mr. Cárdenas, and Mr. Ruiz) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To restore tribal economic development opportunity for the Alabama-Coushatta Tribe of Texas on
			 terms that are equal and fair, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Alabama-Coushatta Tribe of Texas Equal and Fair Opportunity Settlement Act. 2.Congressional findings and declaration of policy (a)Findings and declarationsCongress finds and declares the following:
 (1)It is the policy of the United States to promote tribal self-determination and economic self-sufficiency and to support the resolution of disputes over historical claims.
 (2)Sam Houston, as a leader in the Texas Revolution and the President of the Republic of Texas, established friendly relations with the tribes, expressed his personal appreciation for the assistance of the tribes during the fight for Texas independence, and endeavored to protect their lands and rights.
 (3)The United States, pursuant to Federal law and in accordance with several Federal court decisions, has affirmed the rights of the Alabama-Coushatta Tribe of Texas (Alabama-Coushatta Tribe), to free and undisturbed use and occupancy of its aboriginal lands, including the right to compensation when those rights are violated.
 (4)The Alabama-Coushatta Tribe’s lands in southeastern Texas have been subject to illegal trespass and use, depriving the Alabama-Coushatta Tribe of critical economic development opportunities, including valuable timber production and oil and gas leasing.
 (5)In June 2000, the United States Court of Federal Claims ruled that— (A)the United States violated its fiduciary obligations to the Alabama-Coushatta Tribe by knowingly failing to protect 2.85 million acres of the aboriginal lands of the Tribe in southeastern Texas;
 (B)this failure would have constituted a claim eligible to be heard by the Indian Claims Commission established by the first section of the Act of August 13, 1946; and
 (C)as described in House Resolution 69 (98th Congress), which was passed on November 1, 1983, it was the sense of the House of Representatives that the Federal Government should pay full monetary compensation to the Alabama-Coushatta Tribe for the loss of the 2,850,000 acres of aboriginal lands illegally occupied by non-Indian settlers after 1845.
 (6)In October 2002, the United States Court of Federal Claims adopted $270,600,000 as the jointly stipulated amount of economic damages to be recovered by the Alabama-Coushatta Tribe from the United States.
 (7)While the Alabama-Coushatta Tribe is asserting outstanding claims regarding its aboriginal lands, the Tribe has elected to forego, relinquish, waive, and otherwise extinguish any such claims, on the condition that Congress amend the Tribe’s 1987 Restoration Act, as hereinafter described.
 (8)Congress desires to empower the Alabama-Coushatta Tribe to govern its own economic future and appreciates the Tribe’s willingness to forego these land claims in exchange for improved economic self-sufficiency.
 (9)This Act is a good faith effort on the part of Congress to compensate the Alabama-Coushatta Tribe for the loss of its aboriginal lands by providing the Tribe with the same economic development opportunity, under the same terms and conditions, that is available to other federally recognized Indian tribes, in exchange for the Tribe’s agreement to relinquish its land claims as described above.
 (10)In the absence of Congressional action, these land claims will likely be pursued through the courts, a process that would take many years and thereby promote divisiveness and uncertainty in the State of Texas, to the ultimate detriment of the Alabama-Coushatta Tribe, its members, and all other citizens of the State of Texas.
 (b)PurposesThe purposes of this Act are as follows: (1)To recognize and compensate the Alabama-Coushatta Tribe for the loss of its aboriginal lands and the resulting loss of economically productive use of those lands for decades.
 (2)To restore economic development opportunity to the Alabama-Coushatta Tribe on terms that are equal and fair.
 (3)To resolve claims by the Alabama-Coushatta Tribe regarding the loss of its aboriginal lands. (4)To insulate the Federal Government and taxpayers from the potential for greater and ongoing liability stemming from these claims.
 3.Restoration Act amendmentFor the purpose of restoring economic development opportunity on terms that are equal and fair, section 207 of Public Law 100–89 (25 U.S.C. 737) is hereby repealed.
 4.Dismissal of land claimsNot later than 180 days after the date of the enactment of this Act, the United States and the Alabama-Coushatta Tribe shall execute and file in each applicable court a motion for dismissal of any pending claim arising out of, or relating to, the aboriginal lands, or an interest in the aboriginal lands, of the Tribe.
		5.Extinguishment of claims
 (a)Extinguishment of claimsAny claim (including any claim for damages for trespass or for use and occupancy) by, or on behalf of, the Alabama-Coushatta Tribe of Texas, or any predecessor in interest or any of its members, against the United States, the State of Texas, or any landowner, which is based on any interest in, or right involving, any land or natural resources, shall be regarded as extinguished.
 (b)ConstructionNothing in this section— (1)affects or limits the personal claim of an individual Indian (except for a Federal common law fraud claim) which is pursued under any law of general applicability that protects non-Indians as well as Indians; or
 (2)alters the status of lands held in trust by the United States on behalf of the Alabama-Coushatta Tribe.
				
